 

 Exhibit 10.3

 

OUTSIDE DIRECTOR



 

Form of

 

Stock Option

 

Granted by

 

The Bancorp, Inc.

 

under the

 

THE BANCORP, INC.

2020 EQUITY INCENTIVE PLAN

 

This stock option agreement (“Option” or “Agreement”) is and will be subject in
every respect to the provisions of the 2020 Equity Incentive Plan (the “Plan”)
of The Bancorp, Inc. (the “Company”) which are incorporated herein by reference
and made a part hereof, subject to the provisions of this Agreement. Copies of
the Plan and prospectus have been provided to each person granted a stock option
pursuant to the Plan. The holder of this Option (the “Participant”) hereby
accepts this Option, subject to all the terms and provisions of the Plan and
this Agreement, and agrees that all decisions under and interpretations of the
Plan and this Agreement by the Committee appointed to administer the Plan
(“Committee”) or the Board shall be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns. Except where the context otherwise requires, the term
“Company” shall include the parent and all present and future subsidiaries of
the Company as defined in Section 424(e) and 424(f) of the Internal Revenue Code
of 1986, as amended from time to time (the “Code”). Capitalized terms used
herein but not defined shall have the same meaning as in the Plan.

 

1.Name of Participant: __________________________________

 

2.Date of Grant, : ______________________________________

 

3.Total number of shares of Company common stock, $1.00 par value per share,
that may be acquired pursuant to this Option:
_________________________________________
(subject to adjustment pursuant to Section 10 hereof).

 

·This is a Non-Qualified Option.

 

4.Exercise price per share: $___________
(subject to adjustment pursuant to Section 10 below)

 

5.Expiration Date of Option: _____________, 20___ .

 

6.Vesting Schedule. Except as otherwise provided in this Agreement, this Option
first becomes exercisable, subject to the Option’s expiration date, in
accordance with the vesting schedule specified herein.

 

 

 



 

 

 

7.Exercise Procedure.

 

This Option may not be exercised at any time on or after the Option’s expiration
date.

 

7.1Delivery of Notice of Exercise of Option. This Option shall be exercised in
whole or in part by the Participant’s delivery to the Company of written notice
(the “Notice of Exercise of Option” attached hereto as Exhibit A) setting forth
the number of shares with respect to which this Option is to be exercised,
together with payment by cash or other means acceptable to the Committee,
including:

 

(i)by tendering, either actually or by attestation, shares of Stock valued at
Fair Market Value as of the day of exercise;

 

(ii)by irrevocably authorizing a third party, acceptable to the Committee, to
sell shares of Stock (or a sufficient portion of the shares) acquired upon
exercise of the Option and to remit to the Company a sufficient portion of the
sale proceeds to pay the entire exercise price and any tax withholding resulting
from such exercise;

 

(iii)by a net settlement of the Option, using a portion of the shares obtained
on exercise in payment of the exercise price of the Option (and if applicable,
any minimum required tax withholding);

 

(iv)by personal, certified or cashier’s check,

 

(v)by other property deemed acceptable by the Committee; or

 



(vi)by any combination thereof.



 

7.2“Fair Market Value” shall have the meaning set forth in Section 8.1(r) of the
Plan.

 

8.Delivery of Shares.

 

8.1Delivery of Shares. Delivery of shares of Stock upon the exercise of this
Option shall be subject to the following:

 

(i)Delivery of shares of Stock shall comply with all applicable laws (including,
the requirements of the Securities Act), and the applicable requirements of any
securities exchange or similar entity.

 

(ii)The issuance of shares of Stock pursuant to the exercise of this Option may
be effected on a non-certificated basis, to the extent not prohibited by
applicable law or the applicable rules of any stock exchange.

 

9.Change in Control.

 



9.1In the event of an Involuntary Termination following a Change in Control, all
Options held by the Participant shall become fully vested and exercisable
(subject to the expiration provisions otherwise applicable to the Option) and
shall be exercisable for a period of one year following the Participant’s
Involuntary Termination following a Change in Control, as set forth in Section
4.1 of the Plan. In addition, the Committee can determine, prior to the
effective date of a Change in Control, to require Options to be cancelled for a
cash payment in accordance with Section 3.4 of the Plan.



 

2 

 

 

9.2A “Change in Control” will be deemed to have occurred as provided in Section
4.2 of the Plan.

 

10.Adjustment Provisions.

 

This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 3.4 of the Plan.

 

11.Termination of Option and Accelerated Vesting.

 

This Option will terminate upon the expiration date, except as set forth in the
following provisions:

 

(i)Death. Vested Options may be exercised by the Participant’s legal
representative or beneficiaries for a period of one (1) year from the date of
death, subject to termination on the expiration date of this Option, if earlier.
This Option will become fully vested as to all shares subject to an outstanding
Award, whether or not then exercisable, on the one year anniversary of the
Participant’s Termination of Service by reason of the Participant’s death.

 

(ii)Disability. Vested Options may be exercised by the Participant for a period
of one (1) year from the date of Disability, subject to termination on the
expiration date of this Option, if earlier. This Option will become fully vested
as to all shares subject to an outstanding Award, whether or not then
exercisable, on the one year anniversary of the Participant’s Termination of
Service by reason of the Participant’s Disability.

 

(iii)Retirement. Vested Options may be exercised by the Participant for a period
of one (1) year from the date of Retirement, subject to termination on the
expiration date of this Option, if earlier. This Option will become fully vested
as to all shares subject to an outstanding Award, whether or not then
exercisable, on the one year anniversary of the Participant’s Termination of
Service by reason of the Participant’s Retirement. “Retirement” shall have the
meaning set forth in Section 8.1(cc) of the Plan.

 

(iv)Termination for Cause. If the Participant’s Service has been terminated for
Cause, all Options that have not been exercised will expire and be forfeited.

 

3 

 

(v)Other Termination. If the Participant’s Service terminates for any reason
other than due to death, Disability, Retirement, Involuntary Termination
following a Change in Control or for Cause, this Option may thereafter be
exercised, to the extent it was exercisable at the time of such termination, for
a period of three (3) months following termination, subject to termination on
the Option’s expiration date, if earlier.

 

12.Miscellaneous.

 

12.1No Option shall confer upon the Participant any rights as a stockholder of
the Company prior to the date on which the individual fulfills all conditions
for receipt of such rights.

 

12.2This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

 

12.3Except as otherwise provided by the Committee, Options under the Plan are
not transferable other than by will or by the laws of descent and distribution
or pursuant to a qualified domestic relations order. The Committee shall have
the discretion to permit the transfer of Options under the Plan; provided,
however, that such transfers shall be limited to Immediate Family Members of
Participants, trusts and partnerships established for the primary benefit of
such Immediate Family Members or to charitable organizations, and, provided,
further, that such transfers are not made for consideration to the Participant.

 

12.4This Option shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to its principles of conflicts of laws.

 

12.5This Agreement is subject to all laws, regulations and orders of any
governmental authority which may be applicable thereto and, notwithstanding any
of the provisions hereof, the Participant agrees that he will not exercise the
Option granted hereby nor will the Company be obligated to issue any shares of
stock hereunder if the exercise thereof or the issuance of such shares, as the
case may be, would constitute a violation by the Participant or the Company of
any such law, regulation or order or any provision thereof.

 



12.6The granting of this Option does not confer upon the Participant any right
to be retained in the Service of the Company or any subsidiary.

 





 

[Signature Page Follows]

 

4 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.

 

      THE BANCORP, INC.       By:           Name:     Date:     Title:  

 

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the 2020 Equity
Incentive Plan. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2020 Equity Incentive Plan.

 

      PARTICIPANT                             Date:     Name (print):    

 

 

5 

 

EXHIBIT A

NOTICE OF EXERCISE OF OPTION
(BY OUTSIDE DIRECTORS)

 

I hereby exercise the stock option (the “Option”) granted to me by The Bancorp,
Inc. (the “Company”) or its affiliate, subject to all the terms and provisions
set forth in the Stock Option Agreement (the “Agreement”) and The Bancorp, Inc.
2020 Equity Incentive Plan (the “Plan”) referred to therein, and notify you of
my desire to purchase __________________ shares of common stock of the Company
(“Common Stock”) for a purchase price of $_________ per share.

 

Enclosed please find (check one):

 

___Cash, personal, certified or cashier’s check in the sum of $_______, in
full/partial payment of the purchase price.

 

___Stock of the Company with a fair market value of $______ in full/partial
payment of the purchase price.*

 

___My check in the sum of $_______ and stock of the Company with a fair market
value of $______, in full/partial payment of the purchase price.*

 

___Please sell ______ shares from my Option shares through a broker in
full/partial payment of the purchase price.

 

___By a net settlement of the Option, using a portion of the shares obtained on
exercise in payment of the exercise price of the Option (and if applicable, any
minimum required tax withholding).

 

I understand that after this exercise, ____________ shares of Common Stock
remain subject to the Option, subject to all terms and provisions set forth in
the Agreement and the Plan.

 

I hereby represent that it is my intention to acquire these shares for the
following purpose:

 

___ investment

___ resale or distribution

 

Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.

 

Date: ____________, _____.         Participant’s signature

 

*       If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares. If my shares are in certificate form, I must attach a separate statement
indicating the certificate number of the shares I am treating as having
exchanged. If the shares are held in “street name” by a registered broker, I
must provide the Company with a notarized statement attesting to the number of
shares owned that will be treated as having been exchanged. I will keep the
shares that I already own and treat them as if they are shares acquired by the
option exercise. In addition, I will receive additional shares equal to the
difference between the shares I constructively exchange and the total new option
shares that I acquire.

 

 



6 

 

 